DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 05/20/2020.  Examiner acknowledged that claims 1-20 are pending.
Claim Objections
Claims 1-3, 6-9, 11-15 and 17-20 are objected to because of the following informalities:  
Claim 1 ln5, delete “,” after individual
Claim 1 ln6, “the vicinity” lacks antecedent basis.
Claim 2 ln4, “said at least one controllers/sensors” lack antecedent basis.
Claim 3 ln2, “the person” lacks antecedent basis.
Claim 6 ln2, “the group” lacks antecedent basis.
Claim 7 ln1, “the light elements” lack antecedent basis.
Claim 8 ln1, “the light elements” lack antecedent basis.
Claim 9 ln1, “the light zones” lack antecedent basis.
Claim 11 ln1, “the light devices” lacks antecedent basis.
Claim 12 ln2, “the light devices” lacks antecedent basis.
Claim 13 ln1, “the light elements” lack antecedent basis.
Claim 13 ln2, “the group” lacks antecedent basis.
Claim 14 ln1, “the light elements” lack antecedent basis.
Claim 15 ln1, “the lighting device” should be --the at least one lighting device-- to properly reference the limitation in claim 1.

Claim 18 ln6, “the lighting devices” lacks antecedent basis.
Claim 19 ln2, “the location” lacks antecedent basis.
Claim 20 ln4, “the lighting zones” lack antecedent basis.
Claim 20 ln6, “the lighting elements” lack antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lighting device using wireless communication/power with detectors must be shown or the feature(s) canceled from the claim(s) 11-12.  No new matter should be entered.
Currently, figures do not show how the lighting devices use wireless communication/power in communication with the plurality of detectors.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at last one sensor to detect…a preset signal emitted from an electronic device…driving the at least one lighting element to direct light in proximity to the…signal.”  It is not clear how the light would be directed proximate to the signal since it’s well known that radio signals can be omnidirectional/directional.  How far is the light shining corresponding to the signal?  It is also not clear what signal applicant is referring to.
Claim 3 recites “a follow-me feature that follows the…signal.”  It is not clear how this is being done since radio signals are omnidirectional/directional.
Claim 16 recites “a controller.”  It is not clear if applicant is referencing the limitation in claim 1 or establishing another limitation.
Claim 16 recites “sensor signals.” It is not clear if applicant is referencing the limitation in claim 1 or establishing another limitation.

Claim 18 recites “lighting devices selectively turn on/off or dim/brighten relative to…signal location proximate to respective lighting devices.”  It is not clear how the light selectively turn on/off proximate to the signal location since it’s well known that radio signals can be omnidirectional/directional.  How far is the light shining corresponding to the signal?  It is also not clear what signal applicant is referring to.
Claim 19 recites “at least one person.” It is not clear if applicant is referencing the limitation in claim 18 or establishing another limitation.
Claim 19 recites “track the location of…a pre-programmed signal.” It is not clear how the signal location is tracked since it’s well known that radio signals can be omnidirectional/directional.  How far is the light shining corresponding to the signal?  It is also not clear what signal applicant is referring to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe (US 2019/0054852).
Regarding Claim 1, Wickramasinghe teaches an illumination system (Fig. 1: 10), comprising: at least one lighting device (Fig. 1: 20, 22) comprising at least one lighting element ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least controller (Fig. 1: 14) that operably activates predetermined lighting in coordination (Fig. 5: 64) with sensor signals identifying where at least one individual, object and/or signal is located in the vicinity of a vehicle (Fig. 1: 12; [0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”).
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004].

Regarding Claim 2, Wickramasinghe teaches the illumination system of claim 1, wherein the plurality of detectors include at least one sensor to detect at least one person in proximity to the vehicle ([0042] “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone”) and/or a preset signal emitted from an electronic device of the person, said at least one controllers/sensors driving the at least one lighting element to direct light in proximity to the person (Fig. 5: 64) or signal.

Regarding Claim 3, Wickramasinghe teaches the illumination system of claim 1, wherein a plurality of lighting devices are used and provide a follow-me feature that follows the person or signal around the vehicle (Fig. 5: 64; [0009] “distinct illuminated path projected on the ground corresponds substantially to an actual path traversed (e.g. the path walked) by the user between the vehicle and the remote location”).

Regarding Claim 6, Wickramasinghe teaches the illumination system of claim 1, wherein the plurality of detectors are selected from the group consisting of sensors, radar, lidar, camera ([0089] “detected by way of a vehicle camera or any other suitable detections means”), ultrasonic, capacitive seat sensor, non-contact obstacle/people detection devices, optical, infrared, magnetic, switches, capacitive, wired sensor device apparatus wireless sensor device that senses pedestrians, mobile device communication (Fig. 1: 38), blue tooth low energy compatible, near field communication compatible and any combinations thereof.

Regarding Claim 7, Wickramasinghe teaches the illumination system of claim 1, wherein the light elements are integrated with onboard or offboard light-emitting diode drivers ([0068] “Each LED 58 is controllable as an independent light source by the LCM 16”; it is obvious that a plurality of drivers are required to drive the LEDs 58 independently).

Regarding Claim 8, Wickramasinghe teaches the illumination system with all the limitations as claimed in claim 1 except the light elements are operably controlled in about 1 to over a thousand individual lighting zones.  However, [0068] teaches “each LEDs 58 is controllable as an independent light source by the LCM 16” and Figs. 7-12 illustrates different illumination paths.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to 

Regarding Claim 9, Wickramasinghe teaches the illumination system of claim 8, wherein the lighting zones (Fig. 8: 57) are operably controlled through matrix drivers onboard or near light elements that are light-emitting diodes ([0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”).

Regarding Claim 10, Wickramasinghe teaches the illumination system of claim 8, further comprising a predetermined electrical architecture that is digital, including via a digital signal ([0041] “A look-up table and/or algorithms correlating the respective zones with the associated light sources may be stored in the memory device”; it is well known that data is transmitted digitally) and power enabled by a wired connection (Fig. 1: 16 wired to lighting devices 20, 22, 28, 30) to control a predetermined number of zones (Fig. 8: 80, 82).

Regarding Claim 13, Wickramasinghe teaches the illumination system of claim 1, wherein the lighting elements are selected from the group consisting of individual light-emitting diodes (LED), micro LEDs, mini LEDs, organic LEDs and any combination thereof ([0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 14, Wickramasinghe teaches the illumination system of claim 1, wherein the light elements are single zone or multiple zones (Fig. 6: 57).

Regarding Claim 15, Wickramasinghe teaches the illumination system of claim 1, wherein the lighting device includes a plurality of LEDs that are the same or different colors ([0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 16, Wickramasinghe teaches the illumination system of claim 1, further including a controller to activate ground lighting in coordination with sensor signals identifying where an individual or individuals are standing, sitting or walking (Fig. 5: 64).

Regarding Claim 17, Wickramasinghe teaches the illumination system of claim 1, wherein the distance a person is to the vehicle is from about 5 feet or less for the at least one lighting device to turn on (Fig. 6).

Regarding Claim 18, Wickramasinghe teaches an illumination system (Fig. 1: 10) for a vehicle (Fig. 1: 12), comprising: a plurality of lighting devices (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least controller (Fig. 1: 14) to activate predetermined lighting in coordination (Fig. 5: 64) with sensor signals identifying where an individual or object are standing, sitting or walking in the vicinity of the vehicle Fig. 1: 12; [0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”), wherein the lighting devices selectively turn on/off (Fig. 8: 66 path of selective lights being On/Off) or dim/brighten relative to a person or signal location proximate to respective lighting devices.
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone.”  It would have been obvious to one of 

Regarding Claim 19, Wickramasinghe teaches the illumination system of claim 18, wherein the plurality of detectors are regional sensors that sense and track the location (Figs. 7-8: 64; Figs. 10-12: 64) of at least one person or a pre-programmed signal of at least one smart device.

Regarding Claim 20, Wickramasinghe teaches an illumination system for a vehicle (Fig. 1: 10), comprising: adapted to detect and track a person (Fig. 7: 64), object or signal; a plurality of lighting sources (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”) controlled in a plurality of individual lighting zones (Fig. 7: 57), wherein the lighting zones are operably controlled through matrix drivers onboard or a predetermined distance near the lighting elements (Figs. 7-8: 64 light path is controlled according to the occupant’s location).
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe as applied to claim 1 in view of Salter (US 2019/0315267).
Regarding Claim 4, Wickramasinghe teaches the illumination system of claim 1, wherein the at least one lighting device provides a visual safety indicator to a ground surface (abstract “a distinct illuminated path on the ground”; Fig. 5: 64) 

Salter is in the field of lighting (abstract) and teaches visual safety indication (Fig. 3: 62, 64) communicates a vehicle door is open (Fig. 3: 46).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with visual safety indication as taught by Salter in order to provide visual lighting proximate the vehicle since this provides additional safety and/or visibility to the vehicle in conjunction with opening and closing of a door [Salter 0038].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe as applied to claim 1 in view of Fukumoto (US 2019/0270405).
Regarding Claim 5, Wickramasinghe teaches the illumination system with all the limitations as claimed in claim 1 except the at least one lighting device provides predetermined illumination to communicate ride-hailing and ride-sharing availability or other messaging to pedestrians or a person who electronically requested ride-sharing.
Fukumoto is in the field of vehicle lighting (abstract) and teaches at least one lighting device (Fig. 1A: 4) provides predetermined illumination (Fig. 3: B1, B2) to communicate ride-hailing and ride-sharing availability or other messaging ([0049] “Pedestrian P1 can confirm that vehicle V1 recognizes pedestrian P1, by viewing light irradiated to irradiation area B1”) to pedestrians (Fig. 3: P1, P2) or a person who electronically requested ride-sharing.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe as applied to claim 1 in view of Breed (US 8581688).
Regarding Claim 11, Wickramasinghe teaches the illumination system with all the limitations as claimed in claim 1 except the light devices use wireless connectivity operably in communication with the plurality of detectors.
Breed is in the field of sensor monitoring included in vehicle and teaches the light devices use wireless connectivity (col12 ln32-35 “In the case of a SAW-based or RFID-based switch, for example, the returned signal may indicate that the switch is either on or off or, in some cases, an intermediate state can be provided signifying that a light should be dimmed, rather than or on or off”; it’s obvious that the RFID sensor is communication wireless with the lighting devices) operably in communication with the plurality of detectors (Fig. 11: 85).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with wireless sensors as taught by Breed in order to provide regional sensing not restricted by wiring since the sensors can be placed anywhere and still communicated control signal to dim the lights as necessary (col10 ln10-25; col23 ln30-40; col28 ln20-23).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe as applied to claim 1 in view of Spero (US 2012/0206050).
Regarding Claim 12, Wickramasinghe teaches the illumination system with all the limitations as claimed in claim 1 except the light devices use wireless power, solar or energy harvesting, with a battery or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
Spero is in the field of illumination and teaches the light devices use wireless power, solar or energy harvesting, with a battery (Fig. 22: 451) or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with battery power as taught by Spero in order to provide power to lighting devices without requiring wiring all over the place [0287] since the light device can be place anywhere in the vehicle (Figs. 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844